Title: From George Washington to Philip Van Rensselaer, 17 May 1776
From: Washington, George
To: Van Rensselaer, Philip



Sir
New York May 17. 1776

I received your favor of the 6 Inst. & am of Opinion as you have not a sufficient number of Armourers at Albany to repair the whole of the Arms in your possession that whatever more you have than can be repaired in a Conven[ien]t time, had better be sent immediately to the Armourers here—This will save much time which wou’d be lost were the Armourers to goe from hence & return again. I am &c.

G.W.

